827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John R. VAUGHN, Plaintiff-Appellant,v.George WILSON and Thomas W. Blair, Defendants-Appellees.
No. 87-5252
United States Court of Appeals, Sixth Circuit.
August 27, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
This matter is before the court upon consideration of plaintiff's appeal from the district court's order dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff sought damages and expungement of information in his prison file alleging that his rights to due process under the fourteenth and fifth amendments to the United States Constitution were violated when he was denied parole based on false information in an incident report which he did not have an opportunity to refute.  The district court dismissed the action upon a finding that plaintiff did not have a constitutional right to expungement of information in his prison file nor a constitutional liberty interest in future release on parole.


4
Upon consideration, this court affirms the decision of the district court for the reasons stated in its memorandum opinion dated February 27, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation